         Case 4:20-cv-02078-MWB Document 24 Filed 11/10/20 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF PENNSYLVANIA

                                                   :
DONALD J. TRUMP FOR                                :
PRESIDENT, INC. et. al.,                           :
                                                   :            NO. 4:20-cv-02078-MWB
                                                   :
                               Plaintiffs,         :
                                                   :
              v.                                   :
                                                   :
KATHY BOOCKVAR, in her capacity as                 :
Secretary of the Commonwealth of                   :
Pennsylvania, et. al.,                             :
                                                   :
                               Defendants.         :
                                                   :

                                  ENTRY OF APPEARANCE

TO THE CLERK:

       Kindly enter my appearance in this case as counsel for Philadelphia County Board of

Elections, Montgomery County Board of Elections and Allegheny County Board of Elections in

the above referenced matter.

                                             HANGLEY ARONCHICK SEGAL
                                             PUDLIN & SCHILLER


Dated: November 10, 2020                     By:        /s/ Christina C. Matthias
                                                       Christina C. Matthias (I.D. No. 326864)
                                                       One Logan Square, 27th Floor
                                                       Philadelphia, PA 19103
                                                       (215) 568-6200

                                                       Attorney for Defendants Philadelphia
                                                       County Board of Elections, Montgomery
                                                       County Board of Elections and Allegheny
                                                       County Board of Elections
        Case 4:20-cv-02078-MWB Document 24 Filed 11/10/20 Page 2 of 2




                               CERTIFICATE OF SERVICE

       I Cristina Matthias hereby certify that on the 10th day of November, 2020, a copy of the

foregoing Entry of Appearance was served by ECF filing on all counsel.

                                                    /s/ Christina C. Matthias
                                                   Christina C. Matthias
